Case 1:19-cr-00561-LAP Document 255 Filed 04/07/21 Page 1 of 4

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT LAW
119 West 2382 STREET, SUITE 9OO
New York, New York IOOI!

 

TELEPHONE: (212) 529-0223
RoNALD L. KuBy STAFF

RHIYA TRIVEDI Fax: (212) 529-0644 SUSAN BAILEY
WWW.KUBYLAW.COM

 

 

Process SERVER

Or COUNSEL
Luis R. AYALA 1952-2012

GEORGE WACHTEL
LEAH Bussy

April 7, 2021
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York
VIA ECF

Re: United States v. Donziger, No. 19-cr-561 (LAP)
Dear Judge Preska:

On May 15, 2020, substantially prior to our entry into the case, the private, for-profit
prosecutors provided notice that they intended to introduce evidence of defendant’s alleged
disobedience of other court orders in two separate underlying civil cases. Exhibit A. The
prosecution did not explain, in the context of this case, why it was that any of this would be
admissible, except to recite every possible basis for admission under Rule 404(b) as well as the
familiar bases of “context” “same transaction,” and “inextricably intertwined.” That is, the
prosecution cited every basis known to the law as to why these acts could be admissible, but
offered defense counsel no basis as to why they would be admissible in this case.

We meet the prosecution’s boilerplate assertions of admissibility with a similarly
thoughtful reply: None of this is admissible and all of it violates every prohibition under Rule
403. We reserve the right to object to the admissibility of this evidence on a question-by-
question basis in the actual course of trial, where relevance, admissibility, and enumerated Rule
403 factors are best gauged. This is not the typical 404(b) situation where a bell, once rung for
the jury, cannot be unheard.

Singers. _

a

Ronald L. Kuby
Case 1:19-cr-00561-LAP Document 255 Filed 04/07/21 Page 2 of 4

EXHIBIT
Case 1:19-cr-00561-LAP Document 255 Filed 04/07/21 Page 3 of 4

SEWARD & KISSEL LLP

ONE BATTERY PARK PLAZA
NEW YORK, NEW YORK 10004

TELEPHONE: (212) 574-1200
FACSIMILE: (212) 480-8421 ;
RITA M. GLAVIN 901 K STREET, N.W.
WWW.SEWKIS.COM WASHINGTON, DC 20005

(212) 574-1309 TELEPHONE: (202) 737-8833
glavin@sewkis.com FACSIMILE: (202) 737-5184

May 15, 2020

VIA EMAIL

Andrew J. Frisch

Schlam Stone & Dolan LLP
40 Fulton Street,

New York, NY 10038
afrisch@schlamstone.com

Re: United States v. Donziger, 19 Cr. 561 (LAP)

Dear Mr. Frisch:

I write to provide you notice, pursuant to Fed. R. Evid. 404(b), of the following conduct
by defendant Steven Donziger, evidence about which the Government may introduce at trial to
prove motive, intent, plan, knowledge, absence of mistake, and/or lack of accident:

™ Incivil case 11 Civ. 691, the defendant’s disobedience of court orders directing him to
transfer his interest in the Amazonia shares including: Dkt. 1875 (March 4, 2014) and
Dkt. 1901 (April 25, 2014).

@ In civil case 11 Civ. 691, the defendant’s disobedience of court orders directing him to
produce all responsive information to the “Money Judgment Discovery” requests and the
“Compliance Discovery” requests, including: Dkt. 2009 (May 17, 2018); Dkt. 2020
(June 1, 2018); Dkt. 2056 (July 23, 2018); Dkt. 2108 (October 18, 2018).

@ In civil case 10-MC-0002, the defendant’s disobedience of an October 20, 2010 court
order (Dkt. 86) denying his motion to quash and directing him to produce all responsive
documents to subpoenas. See also 11 Civ. 691 Dkt. 2171 at 6-8 (describing Donziger’s
failure to produce responsive documents in 10-MC-0002).

Evidence of this conduct is also independently admissible because it arose out of the
same transaction or series of transactions as the charged offenses, is inextricably intertwined with
the evidence regarding the charged offenses, and/or necessary to complete the story of the
charged offenses. See United States v. Carboni, 204 F.3d 39, 44 (2d Cir, 2000).

 
Case 1:19-cr-00561-LAP Document 255 Filed 04/07/21 Page 4 of 4
Andrew J, Frisch

May 15, 2020
Page 2

If you have any questions, please feel free to call me.

Sincerely,

/s/

Rita M. Glavin
Special Prosecutor

 

 

cc: Richard Friedman Esq.
